MEMORANDUM **
Pedro Jiminez Penaloza and his wife Maria de Jesus Jimenez Penaloza, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s order denying their applications for cancellation of removal. We dismiss the petition for review.
The petitioners’ contention that the agency violated their due process rights by disregarding their evidence of hardship, including a psychological evaluation, is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.